Title: Thomas Jefferson to John Adams, 26 Sep. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               Septr. 26th.
                1786
            
          

          My last letter to you was dated the 27th. of August, since which I have recieved yours of Sep. 11th. The letter to Mr. Lamb therein
            inclosed I immediately signed & forwarded. In mine wherein I had the honor of
            proposing to you the mission of Mr. Barclay to Algiers, I
            mentioned that my expectations from it were of a subordinate nature only. I very readily
            therefore recede from it in compliance with your judgment that this mission might do
            more harm than good. I accordingly wrote to Mr. Barclay that
            he was at liberty to return to this place, to London or to America, as he should think
            best. I now inclose you copies of such letters received from him, Mr Lamb & Mr. Carmichael as
            have come to hand since my last to you. I have had opportunities of making further
            enquiry as to the premium of insurance at L’Orient for Vessels bound to or from America,
            and I find that no additional premium is there required on account of the risque of
            capture by the Barbary States. This fact may be worth mentioning to American merchants
            in London.
          We have been continually endeavoring to obtain a reduction of the
            duties on American whale-oil: the prospect was not flattering. I shall avail myself of
            the information contained in your letter to press this matter further. Mr. Barrett is arrived here, & the first object for his
            relief is to obtain a dissolution of his former contract
          I will thank you for some copies of the Prussian treaty by the
            first opportunity & take the liberty of troubling you to forward the packets of
            letters which Mr smith the bearer of this will have the
            honor of delivering to you. I beg the favor of you to present my most respectful
            compliments to Mrs Adams—& to be assured yourself of
            the sentiments of the sincere esteem ^& respect with which I have the
            honor to be dear sir, / Your most obedient & humble servant

          
            
              W Short for Th. Jefferson
            
          
        